Citation Nr: 0934952	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-04 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or being 
housebound, for accrued benefit purposes.

3.  Entitlement to an increased rating for status post total 
left knee replacement, evaluated as 30 percent disabling, for 
accrued benefit purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had over 28 years of active duty service ending 
with his retirement in October 1973.  The Veteran died in 
March 2007.  The appellant is seeking VA benefits as his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in September 2007.  With respect to the issue of 
entitlement to service connection for the cause of the 
Veteran's death, a statement of the case was issued in May 
2008, and a substantive appeal was received in July 2008.  
Further, with respect to the issue concerning accrued 
benefits, a statement of the case was issued in December 
2007, and a substantive appeal was received in January 2008.   
In the July 2008 substantive appeal, the appellant indicated 
that she did not want a Board hearing, while also marking 
that she wanted a Board hearing at the local RO.  In a July 
2009 letter, the Board sought clarification as to whether the 
appellant wanted a Board hearing.  That same month, she 
responded that she did not want a hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection 
for the cause of the Veteran's death.  Service connection was 
in effect for: status post total right knee arthroplasty, 
evaluated as 60 percent disabling; chronic renal failure 
associated with hypertension, evaluated as 60 percent 
disabling; arthritis, lumbar spine, evaluated as 40 percent 
disabling; arthritis, right shoulder, evaluated as 30 percent 
disabling; status post left knee replacement, evaluated as 30 
percent disabling; emphysema with chronic obstructive 
pulmonary disease, evaluated as 10 percent disabling; 
duodenal ulcer with hiatal hernia, evaluated as 10 percent 
disabling; kidney and urinary tract infections, evaluated as 
10 percent disabling; hypertension, evaluated as 10 percent 
disabling; bilateral hearing loss, evaluated as 
noncompensable; excision scar, nose, evaluated as 
noncompensable; arthritis, left heel, evaluated as 
noncompensable; and arthritis, right heel, evaluated as 
noncompensable.  Further, a total disability evaluation based 
on individual employability (TDIU) was in effect from August 
1991 and a 100 percent total evaluation was assigned from 
December 2002.  The Certificate of Death lists the immediate 
cause of death as Myelodyplastic Syndrome.  The appellant 
claims that the Veteran's service-connected disabilities 
contributed to his death.  Under the circumstances, the Board 
believes that a medical opinion is appropriate in order to 
determine whether the Veteran's service-connected 
disabilities contributed substantially or materially to cause 
his death.  See 38 U.S.C.A. § 5103A(a)(1); Delarosa v. Peake, 
515 F.3d 1319 (Fed. Cir. 2008).

Moreover, with respect to the issue of entitlement to SMC 
based on the need for regular aid and attendance or being 
housebound, for accrued benefit purposes, as there is 
evidence that the Veteran was bedridden prior to his death, 
living in a nursing home full time and unable to perform the 
activities of daily living, the Board finds that a VA opinion 
is necessary to determine whether the Veteran was permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance due to his service-connected disabilities; and 
whether the Veteran was substantially confined, as a direct 
result of service- connected disabilities, to his dwelling or 
the immediate premises (or, if institutionalized, to the ward 
or clinical areas), and it was reasonably certain that the 
disabilities and resultant confinement would have continued.  
 
Further, the record shows that the appellant submitted 
private treatment records on behalf of her husband prior to 
his death in October 2006.  However, there are no further 
private treatment records from that date until the date of 
the Veteran's death.  The Board also observes that the Death 
Certificate provides that the Veteran died at Ambrosio 
Guillen Texas State Veterans Home.  In light of the need to 
remand for VA opinions, the Board finds that the RO should 
contact the appellant and attempt to obtain any private 
treatment records, specifically from Ambrosio Guillen Texas 
State Veterans Home, from approximately October 2006 to the 
date of the Veteran's death.  

Lastly, in the July 2007 rating decision, the RO assigned a 
temporary 100 percent rating for the Veteran's service-
connected status post left knee replacement from October 4, 
2004, and a 30 percent disability evaluation from December 1, 
2005 for accrued benefit purposes.  In the January 2008 
substantive appeal, the appellant expressed disagreement with 
respect to this issue.  The Board finds that this document 
was a timely notice of disagreement pursuant to 38 C.F.R. 
§ 20.201.  The RO has not issued a statement of the case with 
respect to this issue.  The United States Court of Appeals 
for Veterans Claims has held that, where the record contains 
a notice of disagreement as to an issue, but no statement of 
the case, the issue must be remanded to the RO to issue a 
statement of the case, and to provide the appellant an 
opportunity to perfect the appeal.  Manlincon v. West, 12 
Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and attempt to obtain any private 
treatment records, specifically from 
Ambrosio Guillen Texas State Veterans 
Home, from approximately October 2006 to 
the date of the Veteran's death.  

2.  With regard to the increased rating 
for the Veteran's service-connected left 
knee for accrued benefit purposes, the RO 
should take appropriate action pursuant 
to 38 C.F.R. § 19.26, to include 
furnishing the appellant and her 
representative with an appropriate 
statement of the case.  The appellant and 
her representative should be advised of 
need to file a timely substantive appeal 
if the appellant desires to complete an 
appeal as to this issue.

3.  Thereafter, the claims file should be 
sent to an appropriate VA medical doctor 
for a medical opinion.  After reviewing 
the claims file, the examiner should 
offer an opinion as to the cause of the 
Veteran's death, and whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
service-connected disabilities 
contributed substantially or materially 
to cause his death.  A rationale for all 
opinions rendered should be provided.

4.  The claims file should also be sent 
to an appropriate VA medical doctor for a 
medical opinion to ascertain the extent 
of impairment attributable to the 
Veteran's  service-connected disabilities 
for purposes of determining whether the 
Veteran met the requirements for special 
monthly compensation based on the need 
for regular aid and attendance or at the 
housebound rate. The examiner should 
offer an opinion as to whether the 
Veteran was permanently bedridden or so 
helpless as to be in need of regular aid 
and attendance due to his service-
connected disabilities; and whether the 
Veteran was substantially confined, as a 
direct result of service- connected 
disabilities, to his dwelling or the 
immediate premises (or, if 
institutionalized, to the ward or 
clinical areas), and it was reasonably 
certain that the disabilities and 
resultant confinement would continue.  A 
rationale for all opinions rendered 
should be provided.
  
5.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
appellant and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



